Case: 17-10516    Document: 00516179474         Page: 1   Date Filed: 01/25/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  January 25, 2022
                                 No. 17-10516                       Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                         Plaintiff—Appellant/Cross-Appellee,

                                    versus

   David Lee Garrett,

                                       Defendant—Appellee/Cross-Appellant.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                          USDC No. 3:16-CR-107-1


                   ON REMAND FROM
        THE SUPREME COURT OF THE UNITED STATES

   Before Jolly, Jones, and Southwick, Circuit Judges.
   E. Grady Jolly, Circuit Judge:
         Under the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e),
   offenders with three previous violent felony convictions are subject to
   significantly increased sentences. When this court earlier reviewed the
   sentence of the appellee, we held that a previous conviction for simple
   robbery was a violent felony that qualifies as a predicate to an enhanced
   sentence under the ACCA. United States v. Garrett, 810 F. App’x 353, 354
Case: 17-10516          Document: 00516179474               Page: 2       Date Filed: 01/25/2022




                                           No. 17-10516


   (5th Cir. 2020) (unpublished). The Supreme Court has now vacated our
   judgment and remanded for further consideration in the light of its decision
   in Borden v. United States, 141 S. Ct. 1817 (2021). On remand, we conclude
   that the robbery offense of which appellee was convicted under the Texas
   simple robbery statute, Tex. Penal Code Ann. § 29.02, was robbery-
   by-threat, a valid ACCA predicate for an enhanced sentence that was not
   affected by Borden. We therefore reinstate our judgment reversing the district
   court’s imposition of a lesser sentence, and remand to the district court for
   resentencing under the ACCA.
                                                  I
                                                 A
           In 2017, David Lee Garrett was convicted of being a felon in
   possession of a firearm in violation of 18 U.S.C. § 922(g)(1). Before this
   conviction, he had two prior burglary convictions (both adequate predicates
   for ACCA enhancement), as well as one conviction for simple robbery under
   section 29.02 of the Texas Penal Code. On the basis of this criminal record,
   the government sought to have Garrett sentenced under the ACCA, which
   imposes a minimum of fifteen years’ imprisonment for those with three prior
   predicate offenses. 18 U.S.C. § 924(e). 1 The district court ruled, however,


           1
               The ACCA provides in pertinent part that:
           In the case of a person who violates section 922(g) of this title and has three
           previous convictions by any court referred to in section 922(g)(1) of this
           title for a violent felony . . . such person shall be fined under this title and
           imprisoned not less than fifteen years.
   18 U.S.C. § 924(e)(1). A violent felony is defined as:
           any crime punishable by imprisonment for a term exceeding one year, or
           any act of juvenile delinquency involving the use or carrying of a firearm,
           knife, or destructive device that would be punishable by imprisonment for
           such term if committed by an adult, that—




                                                  2
Case: 17-10516         Document: 00516179474              Page: 3       Date Filed: 01/25/2022




                                          No. 17-10516


   that the robbery was not a valid predicate under the ACCA for an enhanced
   sentence, and thus imposed a sentence of only eighty-four months. The
   government appealed the sentence.
           On appeal, we held that robbery was an ACCA predicate because it
   categorically involved the use of force; we therefore vacated the sentence and
   remanded for the imposition of an ACCA sentence. Garrett, 810 F. App’x at
   354. Garrett filed a petition for a writ of certiorari. Shortly thereafter, the
   Supreme Court decided Borden v. United States. Borden held that criminal
   offenses that can be committed through mere recklessness do not require the
   use of force and therefore are not violent felonies under the ACCA. 141 S. Ct.
   at 1834. The Court vacated our decision in Garrett and remanded for further
   consideration in the light of Borden.
                                                B
           On remand, Garrett argues principally that the Texas simple robbery
   statute creates a single, indivisible crime that cannot support an enhanced
   sentence because the statute allows a conviction for “recklessly caus[ing]
   bodily injury to another” in the course of a theft. Tex. Penal Code Ann.
   § 29.02(a)(1) (emphasis added). 2 On the other hand, the government argues



                   (i) has as an element the use, attempted use, or threatened use of
           physical force against the person of another; or
                   (ii) is burglary, arson, or extortion, involves use of explosives, or
           otherwise involves conduct that presents a serious potential risk of
           physical injury to another.
   18 U.S.C. § 924(e)(2)(B).
           2
             The statute is violated when a defendant, in the course of committing a theft,
   either “(1) intentionally, knowingly, or recklessly causes bodily injury to another,” or “(2)
   intentionally or knowingly threatens or places another in fear of imminent bodily injury or
   death.” Tex. Penal Code Ann. § 29.02(a). We refer to the first alternative as robbery-
   by-injury and the second as robbery-by-threat.




                                                3
Case: 17-10516         Document: 00516179474             Page: 4       Date Filed: 01/25/2022




                                          No. 17-10516


   that the robbery statute is, in fact, divisible into separate crimes and that
   Garrett was actually convicted of robbery-by-threat, which entails
   “intentionally or knowingly threaten[ing] or plac[ing] another in fear of
   imminent bodily injury or death,” an offense that cannot be committed
   through mere recklessness. Id. § 29.02(a)(2). We now turn to resolving this
   dispute.
                                                II
          Whether a crime is a predicate to an enhanced sentence under the
   ACCA is a question of law reviewed de novo. United States v. Massey, 858 F.3d
   380, 382 (5th Cir. 2017). As pertinent to this case, a crime is an ACCA
   predicate when it is a violent felony, which is defined as a felony that “has as
   an element the use, attempted use, or threatened use of physical force against
   the person of another.” 3 18 U.S.C. § 924(e)(2)(B)(i).
          It must be underscored that, to qualify as an ACCA predicate, a crime
   must “ha[ve] as an element the use, attempted use, or threatened use of
   force.” Id. (emphasis added). Courts therefore do not resort to a case-by-case
   evaluation of the underlying facts of each conviction. Borden, 141 S. Ct. at
   1822. Instead, we look at the statute itself and examine the elements of that
   crime; that is to say, we apply a categorical analysis to determine whether the
   statute itself necessarily and invariably requires the “use . . . or threatened
   use of physical force.” Id.; 18 U.S.C. § 924(e)(2)(B)(i). “If any—even the
   least culpable—of the acts criminalized do not entail that kind of force, the
   statute of conviction does not categorically match the [force clause], and so
   cannot serve as an ACCA predicate.” Borden, 141 S. Ct. at 1822. In other
   words, any crime that can be committed without the use of force cannot serve



          3
              We refer to this provision as the ACCA’s force clause.




                                                4
Case: 17-10516       Document: 00516179474           Page: 5    Date Filed: 01/25/2022




                                      No. 17-10516


   as an ACCA predicate under the force clause, regardless of whether the
   actual facts of the case at hand indicate that force was used. Id.
            Some statutes, however, are divisible—that is, a single statute may
   create multiple, distinct crimes, some violent, some non-violent. Mathis v.
   United States, 136 S. Ct. 2243, 2249 (2016). A divisible statute requires us to
   shift gears and apply the modified categorical approach: we are then allowed
   to look at documents in the record, such as an indictment, jury instructions,
   or a plea colloquy, for the limited purpose of determining the specific crime
   under the statute for which the defendant was charged and convicted in order
   to determine whether that crime of conviction requires as an element the use
   of force. Id.; see United States v. Howell, 838 F.3d 489, 494 & n.21 (5th Cir.
   2016).
            Finally, regardless of whether the offense being examined arises from
   an indivisible statute or constitutes a distinct crime within a divisible statute,
   a crime cannot be a predicate under the ACCA’s force clause if it can be
   committed through recklessness. “Offenses with a mens rea of recklessness
   do not qualify as violent felonies” because “[t]hey do not require . . . the
   active employment of force against another person.” Borden, 141 S. Ct. at
   1834.
                                          III
            Against this background, the initial and primary question for us to
   address is whether the Texas simple robbery statute creates one crime or
   more than one—that is to say, whether it is divisible. If the statute is
   indivisible and thus only states one crime, Garrett’s conviction does not
   qualify under Borden as an ACCA violent felony because robbery can be
   committed recklessly. See Tex. Penal Code Ann. § 29.02(a)(1)
   (criminalizing “intentionally, knowingly, or recklessly caus[ing] bodily injury
   to another” (emphasis added)). If, on the other hand, the statute is divisible




                                           5
Case: 17-10516          Document: 00516179474              Page: 6         Date Filed: 01/25/2022




                                           No. 17-10516


   into distinct crimes, we must then identify what crime, specifically, Garrett
   committed and whether that crime constitutes a violent felony.
          Our caselaw guides us in deciding whether the Texas simple robbery
   statute is divisible into separate crimes. We have previously held that if a
   statute only sets out alternative means of committing a crime, such that the
   jury need not agree which of the various possible means was actually
   employed in committing the crime, then the statute states only one crime and
   consequently is indivisible. Howell, 838 F.3d at 497. But if the statute lays out
   alternative elements of the crime, such that the jury must agree which of the
   two or more potential alternatives is satisfied, the statute is divisible. Id. To
   reiterate, “[t]he test to distinguish means from elements is whether a jury
   must agree” that one alternative, and not the other, was committed. Id. In
   conducting this inquiry, the Supreme Court has directed our attention to the
   state statute itself, as well as state court decisions. Mathis, 136 S. Ct. at 2256.
                                                 A
          We begin with the statute and find it unambiguous. 4 The Texas simple
   robbery statute creates two distinct crimes, robbery-by-injury and robbery-
   by-threat. The pertinent portion of the statute is divided into two separate,
   numbered subdivisions separated by a semicolon. Moreover, the significance


          4
              The full text of the simple robbery statute provides that:
          A person commits an offense if, in the course of committing theft as
          defined in Chapter 31 and with intent to obtain or maintain control of the
          property, he:
                     (1) intentionally, knowingly, or recklessly causes bodily injury to
                     another; or
                     (2) intentionally or knowingly threatens or places another in fear
                     of imminent bodily injury or death.
   Tex. Penal Code Ann. § 29.02.




                                                  6
Case: 17-10516         Document: 00516179474                Page: 7     Date Filed: 01/25/2022




                                           No. 17-10516


   of this structural feature is confirmed by the conceptually distinct nature of
   each alternative; causing bodily injury is behavior meaningfully different
   from threatening or placing another in fear. And the different nature of these
   two crimes is further made apparent by their different mental state
   requirements;       robbery-by-injury        can    be    committed        “intentionally,
   knowingly, or recklessly,” while robbery-by-threat can only be committed
   “intentionally or knowingly.” Tex. Penal Code Ann. § 29.02(a); see
   also United States v. Wehmhoefer, 835 F. App’x 208, 211 (9th Cir. 2020)
   (unpublished) (finding robbery under Texas law divisible and stating that
   “[d]iffering mens rea requirements are a hallmark of divisibility”).
           Looking to the provisions of a related state statute that has been held
   divisible, our interpretation of the robbery statute is confirmed. The Texas
   Court of Criminal Appeals, the final authority on Texas criminal law, has
   explicitly stated that the state’s assault statute, which contains relevant
   language analogous to the robbery statute, creates “three distinct criminal
   offenses.” 5 United States v. Torres, 923 F.3d 420, 425 (5th Cir. 2019) (citing
   Landrian v. State, 268 S.W.3d 532, 540 (Tex. Crim. App. 2008)). The court
   explained that assault by causing bodily injury is a “result-oriented offense,”


           5
             The assault statute also contains a third subdivision not relevant here. The statute
   reads in full:
           A person commits an offense if the person:
           (1) intentionally, knowingly, or recklessly causes bodily injury to another, including
           the person’s spouse;
           (2) intentionally or knowingly threatens another with imminent bodily injury,
           including the person’s spouse; or
           (3) intentionally or knowingly causes physical contact with another when the
           person knows or should reasonably believe that the other will regard the contact as
           offensive or provocative.
   TEX. PENAL CODE ANN. § 22.01.




                                                 7
Case: 17-10516     Document: 00516179474          Page: 8   Date Filed: 01/25/2022




                                   No. 17-10516


   while assault by threat is a “conduct-oriented offense.” Landrian, 268
   S.W.2d at 540. As such, the fundamental “gravamen of the offense” is
   different in each type of assault. Id. at 541. This court has consequently
   decided that the assault statute is divisible into separate crimes for the
   purposes of the ACCA. Id. Given the closely related wording of the simple
   robbery statute, we do not see how we could but conclude that the robbery
   stated, under Texas caselaw, and indeed our precedent, is divisible.
                                        B
          Thus, we think that in Landrian, the Texas Court of Criminal Appeals
   resolved the interpretation of the simple robbery statute for purposes of
   Texas law. However, we should note, perhaps only parenthetically, that the
   lesser Texas courts have also spoken on the subject. Although these courts
   have not been entirely consistent, we think that lower state court cases,
   considered as a whole, support—and certainly do not undermine—our
   conclusion that simple robbery is divisible. In Loville v. State, No. 14-12-
   00297-CR, 2013 Tex. App. LEXIS 5453, at *24 (Tex. App. May 2, 2013)
   (unpublished), the court held that the “robbery statute provides two separate
   criminal offenses—robbery causing bodily injury and robbery by threat” and
   that the jury must be unanimous as to which offense was committed.
   Likewise, another state court found that the robbery statute “provides two
   separate, underlying robbery offenses.” Woodard v. State, 294 S.W.3d 605,
   608–09 (Tex. App. 2009).
          There is, unsurprisingly, more than one interpretation among the
   Texas courts of appeal. For example, in Burton v. State, 510 S.W.3d 232, 236–
   37 (Tex. App. 2017), the court found that jury instructions allowing a
   conviction on a theory of either robbery-by-injury or robbery-by-threat did
   not violate the defendant’s right to jury unanimity on the verdict. There are
   other cases cited by Garrett, but we think they are either inapposite or




                                        8
Case: 17-10516        Document: 00516179474              Page: 9      Date Filed: 01/25/2022




                                         No. 17-10516


   unpersuasive. 6 Although state appellate court decisions are not unanimous,
   we conclude, as we have said, that lower court cases considered as a whole
   are supportive of the notion that simple robbery is divisible into separate
   crimes; and, in any event, these court of appeal cases to the contrary have
   significantly diminished authority in the shadow of Landrian and the Texas
   Court of Criminal Appeals.
                                              IV
           We have thus reviewed the Texas statute and state caselaw, leading us
   to hold that the Texas simple robbery statute is divisible. Given this
   conclusion, the remainder of our analysis may be addressed in short order.
   Because the statute is divisible, we apply the modified categorical approach
   to see which offense, under the simple robbery statute, is the crime of
   conviction. Alejos-Perez v. Garland, 991 F.3d 642, 648 (5th Cir. 2021).
   Applying the modified categorical approach, we are permitted to look to the
   indictment and the judicial confession entered on Garrett’s guilty plea. We
   see that both documents state that Garrett “did then and there intentionally
   and knowingly threaten and place [the complainant] in fear of imminent
   bodily injury and death.” In other words, the record recites the statutory
   language pertaining to robbery-by-threat and makes no mention of robbery-


           6
             Garrett points to Cooper v. State, 430 S.W.3d 426 (Tex. Crim. App. 2014). But
   Cooper was a double jeopardy decision, id. at 427, and double jeopardy cases “shed little
   light on divisibility” because they generally will not provide the needed certainty on the
   crucial jury unanimity question. Alejos-Perez v. Garland, 991 F.3d 642, 650 (5th Cir. 2021)
   (quoting United States v. Herrold, 883 F.3d 517, 528–29 (5th Cir. 2019) (en banc)).
   Similarly, Martin v. State, No. 03-16-00198-CR, 2017 Tex. App. LEXIS 11181, at *6 (Tex.
   App. Dec. 1, 2017), had nothing to do with jury unanimity and instead considered
   sufficiency of the evidence. Alexander v. State, No. 02-15-00406-CR, 2017 Tex. App.
   LEXIS 4072, at *19 (Tex. App. May 4, 2017), is closer to the mark in that it does deal with
   jury unanimity, but the defendant there conceded that the jury instructions charging
   theories of robbery-by-threat and robbery-by-injury as interchangeable alternatives were
   proper, and the court therefore was not required to decide the issue.




                                               9
Case: 17-10516       Document: 00516179474              Page: 10       Date Filed: 01/25/2022




                                         No. 17-10516


   by-injury. Garrett’s crime was thus robbery-by-threat under Texas Penal
   Code § 29.02(a)(2). Robbery-by-threat is a violent felony because
   intentionally or knowingly threatening or placing another in fear of imminent
   bodily injury or death plainly constitutes the “threatened use of physical
   force” under the ACCA. 7 18 U.S.C. § 924(e)(2)(B)(i). Furthermore, because
   robbery-by-threat requires a mental state of intent or knowledge rather than
   mere recklessness, Tex. Penal Code Ann. § 29.02(a)(2), our holding
   today is consistent with Borden. Garrett’s conviction for robbery-by-threat is
   thus a violent felony under the ACCA and may serve as a predicate to an
   enhanced sentence. The district court’s imposition of a non-ACCA sentence
   of eighty-four months is, once again, VACATED, and the case is
   REMANDED for resentencing under the ACCA.
           Because of the time constraints imposed by Garrett’s release date, the
   Clerk is directed to issue the mandate forthwith.




           7
             Garrett seeks to evade this conclusion. He asserts that Borden went further than
   ruling that crimes of recklessness are not ACCA violent felonies, arguing that the decision
   on recklessness is merely the application of a much broader holding that a defendant must
   “direct his action at, or target, another individual” to commit an ACCA predicate. Borden,
   141 S. Ct. at 1825. But Garrett cites no case or circumstance applying Borden in this way.
   Furthermore, the Supreme Court was explicit that its holding was specifically directed at
   recklessness, as it appeared in the statute. Id. at 1822 (“We hold that a reckless offense
   cannot so qualify [as a violent felony].”).




                                               10